NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 15-1666
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                              TOREY DOBBIN, a/k/a Truck

                                     Torey Dobbin,
                                              Appellant
                                   ________________

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (M.D. Pa. No. 1-14-cr-00015-001)
                       District Judge: Honorable Sylvia H. Rambo
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 16, 2015

            Before: AMBRO, HARDIMAN, and SLOVITER, Circuit Judges

                                (Filed: December 4, 2015)

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Torey Dobbin appeals his conviction and sentence. Currently before us

are: (1) his attorney’s motion to withdraw pursuant to Anders v. California, 386 U.S. 738

(1967), claiming that all potential grounds for this appeal are frivolous; (2) Dobbin’s pro

se brief; and (3) Dobbin’s unopposed motion to seal volume three of the joint appendix.

For the reasons that follow, we grant counsel’s motion to withdraw, affirm the District

Court’s judgment and sentence, and seal volume three of the joint appendix. 1

       I. Background

       In September 2014, Dobbin pled guilty to one count of Hobbs Act robbery in

violation of 18 U.S.C. § 1951 and one count of use of a firearm during a crime of

violence in violation of 18 U.S.C. § 924(c). Because of his extensive criminal history,

the United States Probation Department in its Pre-Sentence Investigation Report (PSR)

classified Dobbin as a career offender. Pursuant to U.S.S.G. § 4B1.1(c), the PSR

determined that the total Guidelines’ range for Dobbin was 262 to 327 months. Dobbin

moved for a downward departure from the Advisory Guidelines’ range and the District

Court granted a two-level reduction, yielding a Guidelines’ range of 210 to 262 months’

imprisonment. After considering the § 3553(a) factors, the Court imposed an aggregate

sentence of 210 months’ imprisonment to be followed by three years’ supervised release.

       II. Discussion

       Under our rules “[w]here, upon review of the district court record, counsel is

persuaded that the appeal presents no issue of even arguable merit, counsel may file a


       1
        The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                             2
motion to withdraw and supporting brief pursuant to Anders.” 3d Cir. L.A.R. 109.2(a).

If we concur with counsel’s assessment, we “will grant [the] Anders motion, and dispose

of the appeal without appointing new counsel.” Id. Accordingly, our “inquiry . . . is thus

twofold: (1) whether counsel adequately fulfilled the rule’s requirements; and (2) whether

an independent review of the record presents any nonfrivolous issues.” United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001).

       In his Anders brief, Dobbin’s attorney addresses and rejects three potential issues

for appeal: whether (1) the District Court had jurisdiction; (2) the guilty plea was

counseled and voluntary; and (3) the sentence was legal and reasonable. Our review of

the record confirms counsel’s assessment that there are no non-frivolous issues for

appeal. We agree with counsel that the record presents no basis to appeal either the

District Court’s jurisdiction or the counseled and voluntary nature of the plea.

       Although Dobbin makes arguments to the contrary, the record also provides no

basis to appeal the legality or reasonableness of his sentence. District courts must follow

a three-step process in imposing a sentence: (1) calculate the applicable Guidelines’

range; (2) formally rule on any departure motions; and (3) exercise discretion in applying

any relevant factors set forth in 18 U.S.C. § 3553(a). United States v. Gunter, 462 F.3d
237, 247 (3d Cir. 2006). As counsel explained in the Anders brief, the District Court

precisely followed this three-step process: first, the Court calculated the Guidelines’

range in accordance with U.S.S.G. § 4B1.1(c); second, it granted Dobbin’s motion for a

downward departure; and, third, it considered the potentially mitigating circumstances of

Dobbin’s life, as well as his criminal history and the seriousness of his conduct, in

                                              3
determining that the sentence was appropriate. Because the Court followed proper

sentencing procedures and sentenced Dobbin to a term of imprisonment at the bottom of

the Guidelines’ range, we cannot say that his sentence is either procedurally or

substantively unreasonable.

       Dobbin’s attorney identified another possible avenue of appeal, but, as counsel

notes, it would be frivolous. Dobbin could argue that he should not have been sentenced

as a career offender. Individuals may be designated career offenders if they have “at least

two prior felony convictions [for] crime[s] of violence. U.S.S.G. § 4B1.1(a). Dobbin

could argue that his two predicate felony convictions should be treated as one because the

incidents occurred near to one another (both geographically and temporally). However,

the two prior sentences are considered distinct unless (1) “the sentences resulted from

offenses contained in the same charging instrument” or (2) “the sentences were imposed

on the same day.” U.S.S.G. § 4A1.2(a)(2). Here, Dobbin’s two prior sentences were

imposed by separate courts on different days. Thus, any argument that they should be

considered would fail.

       In his pro se brief, Dobbin makes four arguments that his sentence was illegal and

unreasonable; on independent review of the record, we conclude that each of these

arguments is without merit. First, Dobbin alleges that the District Court “double-

counted” the § 924(c) conviction by calculating the Advisory Guidelines’ range based on

the § 924(c) conviction and imposing the mandatory minimum sentence on that count.

Under U.S.S.G. § 4B1.1(c), the Court properly relied on the § 924(c) conviction in

determining the Guidelines’ range. After determining that 210 months’ imprisonment

                                             4
was the appropriate aggregate sentence under the Guidelines, the Court allocated the

aggregate sentence between the § 924(c) and Hobbs Act robbery convictions in accord

with U.S.S.G. § 5G1.2(e): the mandatory minimum of 84 months to the § 924(c)

conviction, and the remaining 126 months to the Hobbs Act robbery conviction. The

Court therefore properly calculated Dobbin’s sentence.

       Second, Dobbin argues that his counsel’s failure to challenge the use of his prior

state robbery convictions as predicate offenses for career offender status was ineffective

assistance of counsel. However, “the proper avenue for pursuing [ineffective assistance]

claims is through a collateral proceeding in which the factual basis for the claim may be

developed” rather than through a direct appeal. United States v. Haywood, 155 F.3d 674,

678 (3d Cir. 1998) (citation omitted). We therefore decline to rule on the ineffective

assistance claim, and Dobbin may, if appropriate, pursue it through a habeas corpus

proceeding in the District Court under 28 U.S.C. § 2255.

       Third, Dobbin argues that his two prior armed robbery convictions are not “crimes

of violence” for purposes of the career offender designation in light of Johnson v. United

States, 135 S. Ct. 2551 (2015). U.S.S.G. § 4B1.2(a) defines a “crime of violence” as an

offense that:

       (1) has as an element the use, attempted use, or threatened use of physical
       force against the person of another, or
       (2) is burglary of a dwelling, arson, or extortion, involves use of explosives,
       or otherwise involves conduct that presents a serious potential risk of
       physical injury to another.

In Johnson, the Supreme Court struck down the so-called residual clause of this

definition – “or otherwise involves conduct that presents a serious potential risk of

                                             5
physical injury to another” – as void for vagueness. 153 S. Ct. at 2563. But the

remainder of the definition was left intact. Id. The record provides no indication that the

District Court relied on the residual clause in designating Dobbin as a career offender.

And because Dobbin was convicted of violating 18 Pa. C.S. § 3701(a)(1)(ii), which

requires that the offender “threaten[] another with or intentionally put[] him in fear of

immediate serious bodily injury,” his convictions satisfy the first prong of the definition.

Johnson therefore does not support a challenge to the career offender designation in this

case.

        Finally, Dobbin argues that the District Court improperly required him to

participate in the Inmate Financial Responsibility Program. This is simply not the case;

the Court ordered Johnson to pay $400 in fines and assessments, and Dobbin may pay

this amount through the Inmate Financial Responsibility Program if he so chooses.

                                     *   *    *   *    *

        Dobbin’s counsel fulfilled adequately the requirements of Anders. Because our

independent review of the record fails to reveal any non-frivolous grounds for direct

appeal, we grant counsel’s motion to withdraw and affirm Dobbin’s sentence. We also

grant Dobbin’s unopposed motion to seal volume three of the joint appendix because

volume three is the transcript of a sealed sentencing proceeding in the District Court.




                                              6